 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDLawson-United Feldspar & Mineral Co.andUnitedTextileWorkers of America,AFL-CIO. Cases11-CA-3848 and 11-CA-3960March 26, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn August 7, 1970, Trial Examiner Alvin Lieber-man issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthat Respondent had not engaged in certain otherunfair labor practices alleged in the complaint.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board had delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in the case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer except as modified below.The Trial Examiner found that the Respondentviolated Section 8(a)(5) of the Act by unilaterallyremoving two soft drink vending machines from theplant.We do not agree. Although this action wastaken without prior consulatation with the Union, therecord shows that the Respondent removed themachines because there was a littering probleminvolving the soft drink bottles, and there is noshowing that the removal of the machines had a realimpact on the employees or their working conditions.'Furthermore, the Respondent warned the employeesin advance that the machines would be removed if thelittering continued, and there is no evidence that theUnion ever sought to bargain on this issue. Accord-ingly,we conclude that the General Counsel hasfailed to sustain the burden of proof in establishingthis as a violation, and we shall dismiss the complaintin this respect.ICf.Westonand BrookerCompany,154 NLRB747, 749,enfd.373 F 2d741 (CA 4),relied on by the Trial Examiner,wherein the employer'sclosing of a canteen was not only unilateral in nature but resulted in theabolishment of an employee's job and the unlawful discharge of thatemployee.189 NLRB No. 43ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Lawson-United Feldspar & MineralCo., Spruce Pine, North Carolina, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, withthe following modifications:1.Delete paragraph 1(b) and redesignate para-graph 1(c) as paragraph 1(b).2.Delete paragraph 2(d) and redesignate para-graphs 2(e) and 2(f) as paragraphs 2(d) and 2(e),respectively.3.In footnote 65 of the Trial Examiner's Decision,substitute "20" for "10" days.4.Substitute the attached Appendix for the TrialExaminer's Appendix.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAFTER A TRIAL IN WHICH ALL PARTIES HAD THEOPPORTUNITY TO PRESENT THEIR EVIDENCE, THENATIONAL LABOR RELATIONS BORAD HAS FOUND THATWE VIOLATED THE LAW AND HAS ORDERED US TO POSTTHIS NOTICE, AND WE INTEND TO CARRY OUT THEORDER OT THE BOARD AND ABIDE BY THE FOLLOWING:WE WILL NOT discourage you from being orbecomingmembers of UNITED TEXTILEWORKERS OF AMERICA or any other union.WE WILL NOT discharge you if you go out onstrike against us. If we hire somebody to do yourwork while you are on strike and at the end of thestrike you tell us that you want to come back towork,WE WILL give you back you job when the personwe hired in your place quits or is fired, unless youhave gotten the same kind of work elsewhere.Because itwas found that we did not do this afterthe strike which was called in July 1969,WE WILL offer to put all the replaced strikersback to work at their old jobs and pay them forany wages they lost becuase we did not put themback to work when the persons we hired to taketheir places stopped working for us.WE WILL NOT in any wayinterferewith, restrain, LAWSON-UNITED FELDSPAR351or coerce you in the exercise of any rightsquaranteed to you by the National Labor Rela-tions Act. In this connection, WE WILL respectyour rights to self-organization, to form, join, orassist any union, to bargain collectively throughany union or representative of your choice as towages, hours of work, and any other term orcondition of employment. you also have the right,whichWE WILL also respect, to refrain from doingso.LAWSON-UNITEDFELDSPAR&MINERALCo.(Employer)DatedBy(Representative)(Title)We will notify immediately any striker whom we arerequired to put back to work, if presently serving inthe Armed Forces of the United States, of the right tofull reinstatement, upon application after dischargefrom the Armed Forces, in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act.This is an official notice and must not be altered,defaced, or covered by any other material.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'soffice, 1624Wachovia Bldg., 301 North Main St.,Winston-Salem, North Carolina 27101, Telephone919-723-9211, Ext. 360.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: The trial in thisproceeding, with all parties represented, was held before meinMarion,North Carolina, on several days betweenDecember 17, 1969,1 and April 16, 1970, upon the GeneralCounsel's complaint,2 dated September 30, 1969, andrespondent's answer.3 In general, the issues litigated wherewhether respondent violated Section 8(a)(l), (3), and (5) ofiAll dates subsequently mentioned without stating a year fall within19692The complaint was issued on charges filed on January 14 and July 30,1969, by UnitedTextileWorkers of America3During the trial the pleadings were amended in several respects Thus,respecting the complaint,the following names and designations were added-Maintenance Foreman, Clyde Robertson-ShiftForeman, James Thomas-Shift Foreman,and Quentin Buchanan-Loading and Dry Mill Foreman.The following subparagraphs were addedto paragraph 7-(c)Threatened an employee would be laid off because of his unionaffiliation and activitiesClydeRobertson-January 7, 1969.(d)Interrogatedan employee concerning his union sympathiesDempsey Hopson-March 25, 1969(e)Interrogatedemployees regarding their unionmembership,the National Labor Relations Act, as as amended (hereincalled the Act). Particularly, the questions for decision areas follows:1.Are four individuals in respondent's employ, HomerSilvers,Clyde Robertson, James Thomas, and QuentinBuchanan, supervisors within the meaning of the Act?2.Did respondent violate Section 8(a)(1) of the Act byinterrogating, warning, and threatening employees?3.Did respondent violate Section 8(a)(3) and (1) of theAct by discharging three employees, Lee McBee, GeraldPittman, and Bobby Twiggs?4.Did respondent violate Section 8(a)(3) and (1) of theAct by not reinstating certain employees after a strike uponan unconditional offer to return to work made on theirbehalf?5.Did respondent fail to bargain in good faith withUnited TextileWorkers of America (herein called theUnion), and thereby violate Section 8(a)(5) and (1) of theAct?6.Did respondent violate Section 8(a)(5) and (1) of theAct by making unilateral changes affecting conditions ofemployment of its employees?Upon the entire record,4 upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the arguments made and the brief 5submitted by the General Counsels I make the following:FINDINGSOF FACT 71.JURISDICTIONRespondent, a North Carolina corporation, is engaged atSprucePine,North Caroline,in the mining,processing, andsale of feldspar and other minerals. During the year endingon September 30, 1969, a representative period, respondentsold and shipped to customers located outside the State ofNorth Carolina minerals valued at more than $50,000.Accordingly, I find that respondent is engaged incommerce within the meaning of the Act and that theassertionof jurisdiction over this matter by the NationalLabor Relations Board (herein called the Board) iswarranted.Siemons Mailing Service,122 NLRB 81, 85.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.activities, and desires. Quentin Buchanan-March 7, 1969Finally,subparagraph (a)was deleted from paragraph15,and thefollowing names were deleted from paragraph 19: Dude Buchanan, PatHowell,and GuyStafford Insofar as the answer is concerned, paragraph 5was amended to admit thatportionof paragraph 16 of thecomplaintstarting with the word"on" and ending with the word"concertedly."4 Issued simultaneously is a separate order correctingobviousinadvertent errors in the stenographic transcriptof thisproceeding.SAlthoughall the arguments of the parties in supportof their respectivepositions and the authoritiescited bythem may not be discussed in thisDecision, each has been carefully weighed and studiedrOnly the General Counselsubmitted a brief.7Respondent'smotions made at the conclusion of the trial,upon whichdecisionswere reserved,are disposedof in accordancewith the findingsand conclusionsset forthin this Decision 352DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THEALLEGED UNFAIR LABOR PRACTICESwhich contravened Section 8(a)(5); and that the strike waseconomicin nature.A.IntroductionBriefly,occurredthiscase concerns itself with events whichduring, and after, the Union's campaign toB.1.Preliminary Findingsi iRespondent's operationsbecomethe collective-bargaining agent of respondent'semployees.These include, the complaint alleges, theinterrogation of, and warnings and threats to, employees ofrespondent by its agents and supervisors; the discharge ofthreeemployees;bargaining between respondent andtheUnion; a strike followed by respondents failure toreinstate certain strikers; and changes made by respondentin itsemployees' working conditions.The General Counsel contends8 that the persons whosenames were added to paragraph 6 of the complaint duringthe trial are supervisors within themeaningof Section2(11) of the Act and that respondent is responsible for theiracts and conduct; that respondent's interrogations, warn-ings, and threats coerced and restrained employees in theexerciseof rights guaranteed in Section 7 and were,therefore, violative of Section 8(a)(1); that the dischargeswere discriminatory and discouraged membership in theUnion in violation of Section 8(a)(3); that respondent didnot bargain in good faith with the Union, thereby violatingSection 8(a)(5); that the strike was an unfair labor practicestrike;and that respondent's failure to reinstate all thestrikerswas an additional violation of Section 8(a)(3).9Concerning the nature of the strike, the General Counselargues, alternatively, that should it be concluded that it waseconomic, respondent's failure to reinstate all the strikerswas, nevertheless, an unfair labor practice on the rationaleexpressed by the Board inLaidlaw Corporation.171NLRBNo. 175.Respondent has taken issue with the General Counsel onall points.10 Thus, in its answer respondent flatly denied thecomplaint's allegations as to its violations of Section 8(a)(l)and (3) of the Act. Affirmatively, respondent asserts thatthe persons whose status is in issue are not supervisors; thatcause existed for all the discharges and, moreover, it had noknowledge that on the discharged employees was involvedwith the Union; that it bargained in good faith with theUnion and made no changes in conditions of employment8Although represented, the Union's participation in the trial was notextensiveand it submitted no brief Accordingly,Iwill assume that itscontentions are similarto those of the General Counsel9In pertinentpartthe sectionsof theAct mentionedin this paragraphprovide.Sec.2When used in this Act-(11) The term"supervisor"means any individual having authority,in the interestof the employer,to hire, transfer, suspend, lay off,recall,promote,discharge,assign,reward,or discipline otheremployees,or responsibly to directthem,or to adjusttheir grievances,or effectivelyto recommend such action, if in connection with theforegoing the exercise of suchauthorityisnot of a merely routine orclerical nature,but requires the use of independentjudgment.Section 7, insofar as relevant,statesSec7Employeesshall have the right to self-organization, toform,join,or assist labor organizations,tobargaincollectivelythrough representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection-Sec8(a) It shall be an unfairlabor practicefor an employer-(1) to interferewith, restrain,or coerceemployees in theThe feldspar 12 and the other minerals in whichrespondent deals are contained in granite which is takenfrom a surface mine located on its premises. Upon removalfrom the mine,the granite is reduced in size from largeblocks to a substance finer than sand. Among the machinesused to pulverize the granite is one called a crusher.The material thus produced is placed in a mixingmachine whereit isconditioned by chemical reagents.From there it moves through a series of flotation chamberscontaininga liquid consisting of water and additionalreagents whose functionit isto separate the feldspar andother minerals from the pulverizedgranite.At this point airis pumped into these chambers for the purpose of formingbubbles on which the liberated feldspar floats to the surfaceof the liquid in the flotation chambers.The feldspar is then skimmed off and fed into a dry millwhere it is dried and further purified. The pure feldspar isthen placed in storage bins and shipped, either in bulk or inbags, to respondent's customers.Periodically throughout the flotation and dry millingprocesses, samples of the product are taken and sent torespondent's laboratory for testing by technicians. Thepurpose of this is to make certain that proper levels ofaluminum and iron are maintained.Employees who operate the flotation equipment arerequired,when necessary, to push stock into the chutesthrough which the material is introduced into the flotationchambers. This, apparently, is done physically.As will appear more fully below, the Union struckrespondent in July 1969. Before the strike the work ofpreparing the chemical reagents used in the mixing machineand in the flotation chambers was performed by anemployee classified as a reagent man. Although not tooclear from the record, it appears that this employee didnothing else.exercise of the rights guaranteed in section 7,(3) by discriminationin regardto hire or tenure of employment.toencourage or discourage membershipinany labororganization(5) To refuse to bargain collectivelywith representatives of hisemployees10Having waived oral argument at the conclusionof the trial and nothaving submitted a brief,respondent's stand on the issues in this case isgleaned from its answer, its opening statement,the evidencewhich itadduced,and the various grounds on which it based its motions to dismissthe complaint11The purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to respondent's alleged unfair laborpractices and the conclusions to whichtheymay give riseTo the extentthat the contentions of the parties relatespecificallyto the findings madehere they will be treated here,althoughtheymay again be considered inother contexts12Feldspar,respondent'sprincipalproduct,iscomposedchiefly ofaluminum silicate.Itsmain commercial use is in the manufacture ofporcelain LAWSON-UNITED FELDSPAR3532.Some working conditions in respondent's plantRespondent's continuous operation and Sunday work:During January 1969 about 40 people, including clerks andsupervisors,worked for respondent. Its plant operatesaround the clock, 7 days a week. The work is dividedamong three shifts. The first shift starts at 7 a.m.; thesecond, at 3 p.m.; and the third, at 11 p.m. Employees whodo not regularly work on Sundays, but who are scheduledto work on a particular Sunday are informed of this duringthe week immediately preceding the Sunday in question.Shift trading, departing before being relieved, and leavingworking areas.Before November 1968 an employee whodid not work on a different shift to take over his workduring that day. Employees engaged in this practice, knownas shift trading or shift swapping, at will without consultingwith, or obtaining the approval of, supervisors. Also beforeNovember 1968 employees were lax about remaining intheir working areas and some even left the plant withoutauthorization during their shifts.These practices on the part of its employees weretroublesome to respondent.Accordingly, respondent,during November 1968, posted two notices. The first i3warned employees that their "practice" of "leaving theirworking areas and the plant area during their shift . . . willnot be tolerated in the future." The other notice 14 informedemployees that "in the future there will be no trading ofshifts between individuals without prior approval of the twoappropriate Shift Supervisors involved." This notice alsostated that "in the future all personnel who are to berelievedwillnot leave their working area until properlyrelieved."Job Posting:From time to time before the Union struckrespondent in July 1969 respondent posted notices of jobvacancies,15 and requested employees to indicate theirinterest if they desired to be considered in filling thevacancy. Consideration was given to employees who did soon the basis of their capability, past performance, andlength of service, with no one factor being determinative.Between August 1968 and the beginning of the strikeabout a dozen job vacancy notices were posted. During thesame period about 50 jobs became vacant, some of whichwere filled by people who had never before worked forrespondent.Repairs:Special crews make repairs to machines. Theoperators of the machines involved have always beenrequired to assist the repairmen. Employees are relived ofthis duty, however, if they are incapable of performing it.About five percent of the operators fall within thiscategory.s6Vending Machines:Until August 22, 1969, there were twosoft drink vending machines in respondents plant. Employ-ees patronizing them were careless in disposing of the13Respondent's Exhibit (Resp Exh ) 714Resp Exh 615One such notice is in evidence as Resp Exh 1516My findings as to repair work are based on evidence given byThomas Lawson and Monte Clark,respectively respondent's president andgeneral manager I do not construe the testimony given by Rex McKinny,a former employee of respondent, as being to the contrary McKinnytestified that before the strike he had never helped in repairing the drybottles the machines dispensed. As Clark testified in thisregard, "there were bottles all over the damn place."On or about August 1 the employees were informed that,if they persisted in littering the plant with the bottles, thevending machines would be taken out. The warning was notheeded and the machines were removed. This action wastaken without consulting the Union.3.The representation case and the Union'scertificationLate in December 1968, or early in January 1969, theUnion began its campaign to become the collective-bargaining reprsentative of respondent's employees. OnFebruary 7, 1969, ahearing washeld upon a petition(11-RC-2$64) filed by the Union seeking certification astheir representative.The only substantial issue litigated at the hearing waswhether four individuals, Homer Silvers, Clyde Robertson,James Thomas, and Quentin Buchanan, should be includedintheunitwhichwould ultimately be found to beappropriate for collective-bargaining purposes. The Unioncontended that they should be excluded as supervisors.Respondent urged, nothwithstanding that each was called aforeman, that they were without supervisory status andshould, therefore, be included.17The ActingRegionalDirector for Region II (hereincalled theRegionalDirector) concluded that the individu-als concerned, whom he described as working foremen,were not supervisors within the meaning of the Act.Accordingly,he issuedaDecisionand Direction ofElection 18 in the following unit which he found to beappropriate:All productionand maintenanceemployees, includingworking foreman employed at the Emplyer's SprucePine,NorthCarolina, feldsparmine and plant,excluding all office employees, guards, professionalemployees and supervisors as defined in the Act.The election thus directed was held on March 26, 1969.The Union prevailed and was certified on April 3 as theexclusive collective-bargaining representative of respond-ent'semployees in the unit found by the RegionalDirector to be appropriate for this purpose.4.The strikeand its natureSoon after the Union's certification, as described above,bargaining began. Between April 29, 1969, and July 16, 12negotiating sessions were had. Notwithstanding this, noagreement was reached on all the terms of a contract.On July 20 respondent's employees, at a meetingconducted by Eugene Heath, the Union's representative,voted to strike. The strike started the following day andended on July 26.The cause of the strike was respondent's refusal to acceptmills he operated.Assuming the truth of this testimony,McKinny fellwithin that small groupof employeesnot required to engage in repairwork17As has alreadybeen noted,whether the persons in question aresupervisorsis also an issue in this proceeding.19The Decisionand Direction of Election was issuedon February 26,1969, and isin evidence as Resp Exh 13 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion's contract proposals in several areas. Asacknowledged by D. S. Hall, the president of the Union'splant committee, the Union "didn't get the contract [it]wanted and . . . struck on account of it."Ihave already noted that the General Counsel contendsthat respondent did not bargain in good faith with theUnion and thereby violated Section 8(a)(5) of the Act. TheGeneral Counsel further contends that the strike wasprecipitated by respondent's foregoing asserted unfair laborpractices and was, therefore, an unfair labor practice strike.Ido not agree with the General Counsel's positionrespecting the manner in which respondent bargained. It ismy conclusion, to be discussed subsequently in substantialdetail, that respondent bargained in good faith and withoutengaging in unfair labor practices. It follows, therefore, thatthe strike, an outgrowth of respondent's nonviolativebargaining, was economic and not an unfair labor practicestrike.Cf.BrightFoods,Inc.126NLRB 553, 554.Accordingly, I shall recommend that paragraph 17 of thecomplaint be dismissed.5.Changes in respondent's operations during thestrikeUpon the commencement of the strike respondnetcombined the work formerly done Hy an employee knownas a reagent man with that done by another person andeliminated the work formerly done by an employee called acrusher operator helper. Respondent continued to operatein this manner after the strike.The only evidence adduced as to whether respondentbargained with the Union before effectuating these changesappears in testimony given by Thomas Lawson, respon-dent's president. He testified, in this regard, that he didn'tremember whether there was "discussion between [him ]and the Union about whether [the jobs in question] shouldbe eliminated."Thomas and Buchanan, the proof at the instant trial,likewise absent from the representation hearing, shows thatthe former once asked two employees to work overtime andthat the latter, on occasion, made the same request ofanother employee. In my opinion these differences do notdictate a conclusion contrary to that reached by theRegional Director; namely, that the four individuals inquestion are not supervisors.Keeping time records, as Robertson does, is obviously aroutine clerical function and is, therefore, not indicative ofsupervisory status.UTD Corporation, etc.,165 NLRB 346,347; Security Guard Service, Inc.,154 NLRB 8, 10, 13, enfd.284 F.2d 143 (C.A. 5). Nor does the fact that Robertsontrained employees in the operation of the dry mill establishthat he is a supervisor.Formco Incorporated156 NLRB1471, 1475-76.Authority to direct employees to work overtime is notclerical or routine in nature. As shown by the record,however, the exercise of this authority by Thomas andBuchanan was sporadic and rare, rather than regular andfrequest. This being the case, it cannot be said that Thomasand Buchanan have been shown to be supervisors."Performance of isolated, infrequent duties of a supervisorynature does not transform a rank and file employee into asupervisor."PlasticWorkers Union Local 18, etc. v. NLRB369 F.2d 226, 230 (C.A. 7). To the same effect, seePulley, etal., etc. v. N. L. R. B.,395 F.2d 870, 875 (C.A.6).Accordingly, I conclude, as did the Regional Director inthe representation case, that Silvers, Robertson, Thomas,and Buchanan are not supervisors within the meaning ofthe Act. I shall, therefore, recommend the dismissal of thoseportions of paragraph 6 of the complaint which allege thatthey are.C.FactsConcerning Respondent'sAllegedIndependentViolationsof Section 8(a)(1) of the Act206.Thestatus of Homer Silvers,Clyde Robertson,JamesThomas, and QuentinBuchananThe status of Silvers, Robertson, Thomas, and Buchanan,who, in the representation proceeding, were found to bewithout supervisory standing, was relitigated at the trial inthis proceeding.19 The evidence adduced on this issue was,however, largely cumulative of the proof submitted at therepresentation hearing.Nevertheless, in several narrow areas the record in theinstant case differed from that made in the representationmatter. Thus, concerning Robertson, there was evidence inthis proceeding, absent from the representation case, thathe keeps the time records of the employees who worked onhis shift and also trains dry mill operators,. Respecting19Relitigationwas permitted on the authority ofAmalgamated ClothingWorkers of America, AFL-CIO v N L R B,365 F.2d 898, 904-905(C A D C ), which was followed by the Board in severalsubsequent cases,includingFarmFans,Inc,174NLRB No 105,SuburbanHomesCorporation,173 NLRB No 80, andStanley Air Tools, etc,171 NLRB No48 In this connection,"the findings of theRegionalDirector [were]accorded 'persuasive relevance,"'as suggestedby thecourt inAmalgamatedClothingWorkers20The complaintalleges thatrespondent violated Section 8(a)(1) by theactsof several people, including Robertsonand BuchananHavingAs already noted, the representation election was held onMarch 26, 1969. Following the election, D. S. Hall, who wasthen employed by respondent, became the president of theunion committee which was formed in respondent's plant.As will be more fully set forth below, several employees,including Hall, were not reinstated after participating in theUnion's strike against respondent.On two occasions in March, Hall and Dempsey Hopson,respondent's superintendent, talked about the Union andthe forthcoming election. Hall testified that during the firstconversation which took place about 3 weeks before theelection Hopson asked him how he "felt about" the Unionand whether he "thought the Union would go in." Hallfurther testified that after telling Hopson he was "for" theUnion and that he thought the Union would be voted "in"concluded that Robertsonand Buchanan are not supervisors,respondent isnot answerable for what they did or said.Liberty Sportswear Co, Inc,183NLRB No 127 Even had I come to a contraryconclusion,their havingbeen includedin the unit for which theUnionwas certified as thecollective-bargainingrepresentative precludes a finding,based on theiractivity, thatrespondent violated Section 8(a)(1) of the ActMontgomeryWard & Co, Incorporated115 NLRB 645, 647-6648,enfd242 F.2d 497(C A 2) Findingsconcerningtheir conductare, therefore,unnecessary andwill not be made LAWSON-UNITED FELDSPAR355Hopson said that he would "try to shake the men up beforethe election."About 10 days later, still before the election, Hall andHopson again spoke to each other about the Union. Hallstated that at this time Hopson asked him if "he still felt thesame about the Union" and that he replied, in essence, thathis attitude hadn't changed.Hopson, respondent's superintendent, admitted that heand Hall discussed the Union, but denied questioning Hallabout his feelings concerning it. In this connection, Hopsontestified thatHallwas not "backward about sayinganything about his feelings toward the Union," and thatHall told him without being asked how he felt about theUnion. Hopson also denied telling Hall that he would"shake up" the employees.Hopson's testimony appeared to be forthrightly given.Hall, on the other hand, appeared to be testifying in thisregard out of vindictiveness toward respondent, perhapsbecause he was not reinstated after the strike. Accordingly,IcreditHopson rather than Hall. I find, therefore, thatHopson did not interrogate Hall concerning his unionmembership, activities, desires, or sympathies, as thecomplaint alleges, nor did he threaten reprisals againstemployees who favored the Union.During the days preceeding the election Hall also spoketoThomas Lawson, respondent's president, about theUnion. During this conversation, as Hall testified withoutcontradiction,Lawson said to Hall, "I believe you'remaking a mistake of [sic ] going along with the Union."D.Contentions and Concluding Findings ConcerningRespondent's AllegedIndependentViolations ofSection 8(a)(1) of the ActIt having been found that Robertson and Buchanan arenot supervisors, respondent is not responsible for theirconduct alleged in the complaint as being violative ofSection 8(a)(1) of the Act. It has also been found thatHopson, respondent's superintendent, did not interrogateHall. Accordingly, the sole remaimng issue, insofar as thisphase of the case is concerned, is whether the statement ofLawson, respondent's president, comes within the purviewof Section 8(a)(l) of the Act. The General Counsel'sposition is that it does. I do not agree.Lawson's remark to Hall was simply that it was his beliefthat Hall was making a mistake in supporting the Union.Lawson's observation was not embellished by a threat ofreprisal or a promise of benefit, nor was it made in acontext of unfair labor practices.21 This being so, I find thatLawson's comment fell squarely within the privilegeafforded by Section 8(c) of the Act.22 Cf.GreensboroHosieryMills,Inc.,162NLRB 1275, 1276, 1278-79,enforcement denied on grounds not here material, 398 F.2d414 (C.A. 4).Accordingly,I conclude that respondent did not engagein unfair labor practices within the meaning of Section8(a)(1)of theAct. Ishall, therefore,recommend thatparagraph 7, in its entirety,and the relating portions ofparagraph 21, of the complaint be dismissed.E.Facts ConcerningRespondent's AllegedViolationsof Section 8(a)(3) of the Act by DischargingEmployees1.Lee McBeeLee McBee was hired by respondent in 1966 and workedas a flotationoperator.On Monday, January 13, 1969,McBee,D. S. Hall, Clyde Robertson, respondent'sforeman, and Monte Clark, respondent's general manager,engaged in an acrimonious discussion relating to thenumber of hours McBee and Hall worked the previous day.During its course McBee stated, as Clark testified, "I'm aflotation operator and I'm not going to do any damn thingelse. I'm notgoing to go out and push a stockpile .. .[Robertson] can push a stockpile . . . but I'm going to runthe flotation mill." 23 Construing this statement as beinginsubordinate in nature, Clark recommendedMcBee'sdischarge.On January 18, the end of the week in which theforegoing events occurred, McBee was discharged. In theseparation notice given by respondent to McBee the reasonfor the termination of his employment was stated to be"Discharged formisconduct ... Insubordination toForeman." 24About 3 weeks before his discharge McBee asked afriend,Ernest Jarret, to speak to Eugene Heath, arepresentative of the Union, and to furnish him with asupply of union cards. In compliance with this requestJanet came to respondent's premises and outside its plantgave McBee about 30 cards.25Some of the cards thus received by McBee weredistributed by him to other employees on respondent'sparking lot as they entered and left the plant between shifts.Although about 10 cards which McBee handed out weresigned and returned to him, no evidence was offered as towhen this occurred. The executed cards as well as thosewhich were not distributed were turned over to Heath at ameeting which was held away from respondent's premises.Some days before his discharge McBee received a letterfrom the Union informing him, among other things, that hehad been accepted into membership, and that Heath, theUnion's representative, would soon meet with respondent'semployees. Upon receipt of this letter McBee took it to theplant and showed it to several employees.2621Although,as will appear below, I find that respondent did engage inunfair labor practices, these took place after the strike in July;whereas, theconversationbetweenHalland Lawson,hereunder consideration,occurred in March,several months earlier.22 Insofar as material Section 8(c) provides that"the expressing of anyviews, argument,or opinion.shall not constitute or be evidence of anunfair labor practice underanyof the provisions of this Act, if suchexpression contains no threat of reprisal or force or promise of benefit"23Flotation operators, it will be remembered, are required to push stockinto the chutes leading to the flotation chambers.24Thisnotice was received in evidenceas G.C.Exh. 8.25The findingsin this paragraph are based on McBee's testimonyMcBee may also have received cards inside the plant.However, theevidence as to this, also given by McBee, is contradictoryand the details ashe recountedthem are notclearAccordingly,a definitive finding as to thisis not warranted26The findings in this paragraph are based ontestimony given byMcBee McBee testified also that after showing the letterto the employees(Continued) 356DECISIONSOF NATIONALLABOR RELATIONS BOARDAt about the time McBee started to distribute the unioncards, he sought advice on this subject from QuentinBuchanan,27 who on a previous occasion assisted the Unionin its efforts to become the collective-bargaining represent-ative of respondent's employees. As related by McBee,Buchanan counseled him "to keep quiet about it" and notto "let anybody know about it" until "all the men signedup." As McBee further testified, he "followed QuentinBuchanan's suggestion . . . to the extent of keeping [hisactivity in support of the Union] away from boss men."2.Gerald Pittman and Bobby TwiggsGerald Pittman and Bobby Twiggs, both young men andclose friends, were employed by respondent until March 10,1969.Pittman worked as a laboratory technician andTwiggs was a dry mill operator. In the month in which theiremployment was terminated both worked on the secondshift. Pittman's father, also a laboratory technician, workedon the first shift.Pittman frequently left the plant on matters unrelated torespondent's business without obtaining permission to doso.For this reason he received a written reprimand onFebruary 7.28During the latter part of February or early in March twogirls came to the plant to see Pittman and Twiggs. Upon thegirls' arrival Pittman and Twiggs left their work and spent asubstantial period of time with them on the plant's parkinglot.When Pittman and Twiggs went back to work they weretold not to have girls visit them on the job. Nevertheless, thegirls returned the next night and again Pittman and Twiggsspent a considerable amount of time with them.29Although Pittman and Twiggs were both scheduled towork on Sunday, March 9, neither did so. Instead, theyattended an automobile race at Rockingham, NorthCarolina, a distant city.On Saturday, March 8, Pittman left the plant earlier thanusual. Before he did, he was specifically reminded that hewas expected to work the next day 30In expectation of his absence from the plant on Sunday,March 9, Twiggs arranged with Rex McKinny, a dry milloperator on the first shift, to work in his place. In clearingthis "shift swap" with Quentin Buchanan, his foreman,Buchanan stated, as Twiggs testified, that he "didn't give adamn who worked, just as long as somebody was there."The other foreman involved in the "swap", whose approvalhe lost it and found it the nextday in theroom in whichrespondent keepsits flotationrecordsWhileit ispossiblethat thisoccurred,the probabilitiesso militate againstits havinghappened that I hesitate to find that it didFurthermore,McBee's storyabout the loss of the letter and itsrecovery inrespondent'srecordroom seemsto be toopat whenviewedin the light ofrespondent'scontention that it lacked knowledge that McBee was anadherent of theUnion. Moreover,and this is an important factor in mydeterminationto rejectMcBee's testimony in this regard, in his pretrialaffidavitMcBee described the receipt of the letter and his having shown itto someemployees,but he did not mention,as he admitted,its having beenlost and found27As will be recalled, both theRegional Director and I concluded thatBuchanan is not asupervisor28G C Exh 4.29 The findings in thisparagraphare based on testimonygiven byRobertson,one of respondent'swho appearedin all respects to be acredible witness Pittmanadmitted one visit by the girls.Concerning theircoming the second time, asRobertsontestified,Pittman,after first denyingthat they did, stated that he did not remember,but did not think that theyshould also have been obtained in accordance withrespondent's rules relating to "shift swapping"31 does notappear to have been consulted.McKinny worked in Twiggs' place on March 9, but notfor the entire shift. About 9 p.m., 2 hours before the shift'send, McK.inny shut down the dry mill and went home. Themill remained down for the balance of the shift.32Lawson, respondent's president, and Clark discussed theabsence of Pittman and Twiggs from the plant on March 9.Their decision was, as Clark testified, that "we'd put upwith them long enough and we was going to fire them."When Pittman and Twiggs came to the plant at the startof the second shift on Monday, March 10, they weredischarged by Lawson. In doing so, Lawson told them thatif they didn't want to, or couldn't, work on Sunday theywould not be needed any longer.Before their discharge Pittman and Twiggs activelysupported the Union. Pittman attended about six meetingsand prepared about seven cards for employees to sign.Twiggs' assistance to the Umon consisted of signing a cardand talking to employees for the purpose of persuadingthem to sign cards and to vote for the Union at theforthcoming representation election. In this connection,during the trial respondent conceded that it had knowledgethat Pittman and Twiggs were adherents of the Union.F.Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(3) ofthe Act by Discharging EmployeesLee McBee:Respondent asserts that it had no knowledgebeforeMcBee'sdischargethat he supported the Union.Accordingly, it contends that it cannot be held to haveviolatedSection 8(a)(3) of the Act by reason of hisdismissal."[K]nowledge such as Respondent claims it did not haveis a necessary ingredient of a violation of Section 8(a)(3) ofthe Act and must be shown to have existed before an unfairlabor practice within themeaning ofthat section can besaid to have occurred."Pembek Oil Corporation,165 NLRB367, 373, enfd. in this regard 404 F.2d 105 (C.A. 2). TheGeneral Counsel argues that this "necessary ingredient"has been supplied by evidence showing, he claims, thatQuentin Buchanan and Clyde Robertson knew of McBee'sactivities in support of the Umon. Alternatively the GeneralCounsel contends that an inferencearises,based on thecame more than once.Twiggs was likewise unsure of how many times thegirlswere at the plant.In view of the uncertainty expressed by Pittman andTwiggs, I credit Robertson.w Thisfinding is based on testimonygiven by Robertson.Pittmandenied beingtoldbyanyone to be at workon Sunday,March 9.Nevertheless, Pittman testified that while he and Twiggs were en route toRockingham, a trip on which they started after Il p.m. on Saturday,March 8,he telephoned his mother to arrange with his father to "fill in" forhim "if [he]had to work"on Sunday,March 9.It seems improbable thatPittman would have disturbed his mother by a telephone call very late atnight orvery earlyin the morning,as the case must have been, or thatPittman should have made such a call at all, if, as he maintained on thewitness stand, he had notbeen told byanyone to work on the Sunday inquestionAccordingly, I do not credit Pittman's testimony in this regard.3iSee Resp.Exh. 6.32Clark,respondent'sgeneralmanager,testified in essence thatMcKinny was not discharged for shutting down the null and leaving theplant early because it was Twiggs' responsibility to make certain that hisshift wascovered,not McKinny's. LAWSON-UNITED FELDSPAR357small work force in respondent's plant, that respondent hadthe knowledge that it says it lacked 33Ihave concluded that Buchanan and Robertson are notsupervisors. Accordingly, on well-settled principles, what-ever knowledge they acquired by McBee's involvementwith the Union cannot be attributed to respondent.In the circumstances present here the General Counsel'sreliance on the small plant doctrine to charge respondentwith knowledge that McBee was an adherent of the Unionis equally withoutmerit.This is made plain by the followingdiscerning analysis of this doctrine appearing inN.L.R.B. v.Joseph Antell, Inc.; N.L.R.B. v. Malone Knitting Company,358 F.2d 880, 882-883 (C.A. 1):34Actually, the term small plant doctrine is quitemisleading.The smallness of the plant, or staff, may bematerial, but only to the extent that it may be shown tohave made it likely that the employer had observed theactivityin question.Cf.N.L.R.B. v. AbbottWorstedMills, supra,127 F.2d at 439 ("common talk in themill"). This can have no application to an off-hour, off-the-premises,meeting,which was all that was proved inAntell....To apply a small plant rule in suchcircumstances would in effect put an entirely arbitraryburden on operators of small establishments.sssInMalone Knitting Company,the employee's activitytook place openly in the plant, during business hours.Standing alone, since there was no affirmative evei-dence that management saw her, this might still be aweak and insufficient basis to infer knowledge.However, unlikeAntell,where there was not even apossibility of observation, and therefore not even aweak basis for an inference which could be reinforced,here therewas atleast a possibility which might bethought sufficient if there was other, affirmative,evidence indicating the likelihood that the employer infact knew.Here, as inAntell,the evidence shows that McBee'sactivity in support of the Union took place, for the mostpart, outside the plant during nonworking time. Thus, heobtained union cards from his friend, Jarret, on the parkinglot and there distributed them to employees between shifts.Also, the signed cards which he received from employees heturned over to Heath, the Union's representative, at ameeting held away from respondent's premises.WhateverMcBee did inside the plant to further theUnion, for example, his showing to several employees theletter he received from the Union, was done clandestinely.By his own admission,McBee was careful to keep his unionactivity "away from boss men." McBee's inplant assistanceto the Union not having been openly engaged in, it is not33The proposition thus advanced by the General Counsel is commonlyknown as the small plant doctrine and will be so referred to in thisDecision This doctrine seems to have had its genessisinN LR.B v AbbottWorsted Mills, Inc,127 F.2d 438, 440 (C A 1), where the court stated that"in a small plant.it is a reasonable inference that the information[concerning an employee's organization activities]came to the notice ofmanagement officials" However, as will be shown below, thisinference is not absolute34These cases were separately argued,but combined for decisionbecause the issue in both was the applicability of the small plant doctrine"likely," as was pointed out inAntell,"that the employerhad observed the activityin question."Accordingly, it cannot be inferred on the basis of thesmall plant doctrine that respondent had knowledge beforeMcBee was discharged that he supported the Union. Thisbeing so, and respondent's requisite knowledge of this factnot having been shown by other probative evidence, I findthat it has not been established that McBee's discharge wasviolative of Section 8(a)(3) of the Act.Pittman and Twiggs:The discharge of Pittman andTwiggs, also claimed by the General Counsel to have beenviolative of Section 8(a)(3) of the Act, does not present aquestion of knowledge of union activity as did McBee's.35Instead it involves a vexatiously close question of motiveand pretext.Absent an unlawful motive an employer's businessjudgment in discharging an employee, regardless ofwhether the employee's conduct warranted discharge,cannot be questioned."Management can discharge forgood cause,or bad cause,or no cause at all. It has, as themaster of its own business affairs,complete freedom withbut one specific, definite qualification: it may not dischargewhere the real motivating purpose is to do that whichSection 8(a)(3) forbids."N.LR.B. v. McGahey, et al., etc.,233 F.2d 406,413 (C.A. 5).Seemingly,respondent was given cause to dischargePittman and Twiggs. Pittman, as I have found, knew he wastowork on Sunday, March 9. Nevertheless, he did not doso, nor did he, as respondent's rule requires in such cases,arrange before he left on March 8 for someone to do thework on the Sunday in question which he was scheduled todo.Twiggs, who was also scheduled to work on Sunday,March 9, made an arrangement, although not in strictaccordance with respondent's rule,36 for another employeeto fill in for him while he, accompanied by Pittman, wentoff to see an automobile race.Twiggs'arrangement,however, was abortive. His substitute quit in midshift.Ifind,therefore,that respondent's asserted reason fordismissing Pittman and Twiggs; namely,their having failedto work on the Sunday in question, unlike the explanationfor a discharge offered by an employer in another case,37does not "[fail] to stand under scrutiny." However, theexistence of a factual basis for the discharge of Pittman andTwiggs does not end the inquiry. What must further bedetermined is whether this factual basis was seized upon byrespondent as a pretext to rid itself of two employeesbecause they were protagonists of the Union. If this was thereal reason for the termination of their employment,it goeswithout saying that respondent violated Section 8(a)(3) ofthe Act.See,e.g.,Memcor, Inc. Etc.,162 NLRB 930, 931,940.Inmy opinion, notwithstanding the closeness of theAlthough the plant in each case was small,the court,emphasizing that thedoctrine is not preemptory,rejected it in one situation,Antell,and appliedit in the other,Malone35During the trial respondent conceded that it had knowledge thatPittman and Twiggs were adherents of the Union.36Respondent's rule(Resp Exh.6) provides that"trading of shifts"requires the "prior approval of the two appropriate Shift Supervisorsinvolved"Nevertheless,from all that the evidence shows, Twiggs securedthe approval of only one of the two shift supervisors involved37N LR.N v Dant. et a!,207 F 2d 165,167 (C A 9) 358DECISIONSOF NATIONALLABOR RELATIONS BOARDquestion, this is not the situation here. Had respondentbeen looking for an excuse to mask its discharge of Pittmanand Twiggs for their union activity, it would not have hadtowait untilMarch 10. In Pittman's case such anopportunity could have been availed of more than a monthearlier when he was given a written reprimand38 for leavingtheplantwithout permission during working hours.Concerning Pittman and Twiggs jointly, an opportunity ofthis nature presented itself by their conduct when they werevisited by girls on successive nights during the latter part ofFebruary or the fore part of March."An unlawful purpose is not lightly to be inferred. In thechoice between lawful and unlawful motives, the recordtaken as a whole must present a substantial basis ofbelievable evidence pointing toward the unlawful one."N.L.R.B. v. McGahey, et al., etc.,233 F.2d 406,413 (C.A. 5).Upon careful analysis such a "substantial basis" is notpresent here. Accordingly, on balance, giving due regard tothe closeness of the question, and taking into account therecord as a whole insofar as it relates to Pittman andTwiggs, I find that their discharge has not been shown tohave fallen within the ambit of Section 8(a)(3) of the Act.In sum,upon consideration of the entire record, Iconclude that the General Counsel has not sustained hisburden of proving by a preponderance of the evidence thatrespondent engaged in unfair labor practices by discharg-ingMcBee, Pittman, and Twiggs. I shall, therefore,recommend that paragraph 9 and the relating portions ofparagraphs 21 and 22 of the complaint be dismissed.G.Facts Concerning Respondent's Alleged Violationof Section 8(a)(5) of the Act by the Manner inwhich it Bargained with the UnionAbout a month after the Union's certification the Unionand respondent began to bargain with each other. Beforethe strike, which started on July 21 and continued until July26, the parties met for the purposes of bargaining 12 times.Most of these meetings occurred at weekly intervals andtwo were held on successive days. After the strike therewere two additional meetings.At the first session, which was held on April 29, 1969, theUnion presented its proposed contract.39 Respondentoffered its first counterproposal 40 on June 5, the date of thesixthmeeting.On July 2, during the 10th meeting,respondent submitted an amended counterproposal41dealing only with arbitration, strikes, and lockouts.Despite the manymeetingsbefore the strike and the twoafter the strike the parties never agreed on all the terms of acollective-bargainingcontract.Therewas agreement,however, on many matters which are usually found in suchcontracts. These took the form of coincidence of languageappearing in the Union's proposal and in respondent'scounterproposal or of express acceptance by one party ofan offer made by the other.Thus, the parties were in accord in the following respects:1.The recognition provision and the relationshipbetween the Union and respondent, except with respect toa" Significantly, the complaint doesnot allege,nor does the GeneralCounsel contend, that the issuance of the reprimand[ constitutedan unfairlabor practicesaG C Exh 9the deduction from the wages of respondent's employees ofunion dues (hereinafter referred to as checkoff) and theirremission to the Union, which will be discussed below insubstantial detail.2.The payment of twice an employee's regular rate forwork performed after 48 hours.3.The payment of one and a half times an employee'sregular rate for work performed on Sundays. Respondentalso offered to pay twice the regular rate for Sunday work,but there was no agreement as to this.4.The equal division of overtime work among availableemployees.5.The manner of scheduling Sunday work.6.The amount of reporting pay. The Union's proposalin this regard provided that an employee who reported forwork 'without being told not to do so should receive anamount equal to wages for at least 4 hours, whether or nothe actually worked for that period of time. This matter wasfirst discussed at the meeting held on May 27, at which timerespondentagreedwith theUnion'sproposal"inprinciple. " 42However, respondent "objected to beingrequired to pay reporting pay to people who don't havephones" through which medium they could be told "thatthey weren't wanted at work." When the subject was againdiscussed fivemeetings later, on June 24, respondentwithdrew the objection it had previously raised andsuggested, instead, that the provision should not beapplicablewhen "acts of God" prevented the plant'soperation. The Union agreed to this.7.The amount which should be paid to injuredemployees.8.The furnishing of lunches by respondent to employ-ees required to work overtime or when called to workduring emergencies.With relation to overtime work, theUnion's proposal stated that lunches should be providedfor "employees who work more than 3 hours beyond theirscheduled shift." At first respondent felt that 3 hours wastoo short a time for this purpose. However, after somediscussion respondent agreed to the Union's proposal.9.The amount of call-in pay. There were divergentoffers on this subject. The Union's proposal provided thatan employee called in to work after the completion of hisregular shift should be paid for a minimum of 4 hours ofwork. Respondent's counterproposal limited the guaranteeto a minimum of 2 hours. Ultimately respondent agreed tothe Union's proposal.10.The manner of establishing wage rates for new jobs.11.The wages to be paid to an employee temporarilytransferred to a job for which there was a lower rate thanthat which he regularly received.12.The wages to be paid to an employee temporarilypromoted to a job for which there was a higher rate thanthatwhich he regularly received. Promotion is alsomentioned in the Union's proposal dealing with jobposting. The Union's position as to this was that it "wantedto participate in the decision of whether an employee wasqualified for a promotion or transfer . . . under the job40G C Exh 1041GCExh 1142Unless otherwise noted,all quotations appearing in this section aretaken from testimony given by Eugene Heath,the Union's chief negotiator LAWSON-UNITED FELDSPAR359posting [proposal]." On the other hand, respondent "said[it] felt that . . . being there with the employees [it was] in abetter position to judge who was qualified and who wasnot."Whether any agreement was ever reached as to this isunclear from the evidence.In this regard,Heath, theUnion'schiefnegotiator,statedatone point in histestimony that he was"not sure if we did [agree]or not";and, in another, that he didn't "think we ever reached anagreement on job-posting."13.The payment by respondent, should it desire to doso, of wages at a rate greater than usual to exceptionallyskilled and able employees.14.The manner of computing seniority.15.The termination of seniority upon an employee'sresignation or discharge for cause.In this regard,respon-dent's counterproposal provided that seniority would alsobe broken upon an employee's "absence without notice orexcuse for a continuous period of . . . two (2) workingdays." The Union objected to this and suggested that theperiod be enlarged to 3 days. Respondent acquiesced,changed its proposal and it was agreed upon in its amendedform.16.The procedure with respect to layoffs and recalls,the extent to which seniority would be taken into account insuch cases, and the giving of preference to laid-offemployees in fillingjobs which became vacant.17.The length of the probationary period. Theproposals the parties submitted varied as to this; theUnion's provided for 30 days and respondent's for 60 days.Upon the Union's suggestionthe parties compromised theirdifferences and agreed to 45 days.18.The procedure governing the return to the bargain-ingunitof employees who had been promoted tosupervisorypositionsupon the elimination of suchpositions.19.The grievance procedure and its applicability to anemployeewho, in the Union's belief, was unjustlydisciplined.20.The extent to which foremen could perform worknormally done by employees.21.The furnishing of bulletin boards for the posting ofunion meetingnotices.22.Paid vacations up to a period of 2 weeks. TheUnion's proposal made provision for a third week ofvacation for employees with 10 years of service. Althoughrespondent's counterproposal was silent with respect tovacations beyond 2 weeks, during the bargaining it offeredto provide additional vacation time, up to 3 weeks, on agraduated scale to employees who had worked for morethan 10 years. The Union rejected this offer.23.The payment of a day's wages to employees notscheduled to work on a holiday. Additionally, it was agreedthatwhere a holiday fell on a Sunday the followingMonday would be considered as being a holiday.24.The manner of the contract's renewal.At no time during the bargaining did the parties discusswage scales. It is also the case that notwithstanding themany areas in which agreement had been reached, as notedabove, there were several matters on which the parties wereapart.Among them were management rights, arbitration,strikes and lockouts, and checkoff. These were the issuesupon which bargaining foundered. Accordingly, they willbe discussed in some detail.Management Rights:The Union's proposal in this respectmerely conceded respondent's "rights and prerogatives" tomanage and operate its business" which it would by lawhave in the absence of this Agreement"It also prohibitedrespondent from"contract[ing] or sub-contract[ing] any ofthe jobs in the bargaining unit without the concent[sic] ofthe Union."Respondent's counterproposal spelled out in detail manyrights and prerogatives it could exercise, the only limitationbeing"a specific express provision of this Agreement." Italso stated that respondent would retain"the right to hire,suspend,discharge,discipline for just cause,transfer, andthe right to relieve employees from duty because of lack ofwork or other legitimate reasons."Respondent's proposalwas silent on the subject of contracting.During the course of at least three meetings each sidesought to persuade the other to adopt its proposal. Neitherwas successful.While this subject was under discussion respondentinformed the Union that its proposed management rightsprovision was copied from a collective-bargaining contractbetween the Union and another employer. Acknowledgingthis,Heath, the Union's chief negotiator,said that theUnion had an oral side agreement on the matter with theother employer. At respondent's request Heath undertookto reduce this oral agreement to writing and present it torespondent. However, he never did so.Arbitration; Strikes and Lockouts:The Union's positionon these subjects was set forth in its proposal. It was thererecited that "there will be no strikes, slow-downs or anyother curtailment of production by the employees or anylockout by the Company"; that "any grievance notsatisfactorily resolved" might be submitted to an arbitrator;and that "the arbitrator's award . . . shall be final andbinding upon both parties."Like the Union's proposal respondent's first counterpro-posal contained "no strike" and "no lockout" provisions.However, unlike the Union's, it did not provide for thearbitration of grievances.Untilthe meetingheld on July2 respondent was adamantin its rejection of the Union's proposal on arbitration. Withequal obduracy it insisted on the Union's being deprived ofitsright to strike over grievances not settled to itssatisfaction.Respondent's pre-July 2 position was summarized byBranch Lawson, respondent's vice president, who stated atthe June 11 meeting that respondent"had no intention ofletting an arbitrator tell [it] what [it] could and could not doin the plant."At thesame time he suggested that suchmatters as the Union felt should be submitted to arbitrationbe litigated in the courts.Respondent'sposition, thusstated,was substantially reiterated at the following twomeetings which took place on June 17 and June 24.On July 2, however, there was a marked change inrespondent's stand on arbitration and strikes. On that dayrespondent submitted an amended counterproposal. Inpertinent part this stated that upon agreement of the parties,.any grievance not satisfactorily settled ... shall besubmitted to arbitration"; and that "if the Union proposes 360DECISIONSOF NATIONALLABOR RELATIONS BOARDarbitration [of ] a specific grievance and the Company doesnot [agree] within five (5) days" the Union could strikeprovided it gave respondent written notice of its intentionto do so and provided, further, that the strike should notbegin until the expiration of at least 30 days following thegiving of such notice.After discussion, respondent's amended counterproposalwas rejected by the Union for two reasons. The first wasthat it did not stipulate that "if either party requestedarbitration, the other party would have to go." The secondwas that it did not state that where arbitration had beenavailed of the resulting award would be final and binding.Checkoff:The parties took opposite positions oncheckoff. It was provided for in the Union's proposal andabsent from respondent's counterproposal. In this regard, itwas stated in the former that respondent "shall deduct [andremit to the Union ] the regular monthly dues from thewages of such employees who have authorized suchdeductions voluntarily in writing."Much discussion was devoted to this subject at manymeetings.However, neither party was willing to yieldalthough, as will beseen,respondent offered the Union analternative means of collecting dues within its plant whichwas not accepted.Respondent's explanation for opposing checkoff, asstated during the bargaining, was that its experience withwage deductions 43 had shown that employees wereinterested only in the amount of money they were able toput in their pockets; that even where employees authorizeddeductions from their wages there was a tendency on theirpart "to forget where his extra money went"; 44 and that inany event employees were concerned with, and gaverespondent credit for, only what appeared in theirpaychecks.Notwithstanding respondent's objection to checkoff, asbargaining on this subject progressed respondent offered tofacilitate the collection of dues by the Union in anothermanner. It offered to permit the Union to set up a table inthe plant for this purpose. However, this proposal wasrejected by the Union.H.Contentions and Concluding Findings ConcerningRespondent's Alleged Violation of Section 8(a)(5) ofthe Act by the Manner in which it Bargained withtheUnionDespite themany bargaining sessions, the GeneralCounsel contends that respondent did not negotiate in goodfaith. Indicative of this, he maintains, are respondent's43In this regard,in additionto deductions required by law, respondentdeducted certain insurancepremiums from its employees' wages44Thequotationappearingin the text is taken fromtestimony given byMonte Clark,respondent'smanager45 In this connection,Section 8(d) of the Act provides that theobligation"to bargain . in good faith .does not compeleither partyto agreeto a proposal or requirethe making of a concession "4sUnited Steelworkers of America vWarrior & Gulf Navigation Co,363U S 574, 57847TextileWorkers Union of America v Lincoln Mills of Alabama,353U S 448, 45548RadiatorSpecialtyCompany,143 NLRB 350, 351, 370,enforcementdenied on other grounds 336 F 2d 495 (C.A 4)49 These included the payment of double time for workafter48 hours,the payment of time and a half for Sunday work, and an offer bypositions on strikes, arbitration, wage policy, checkoff, andpromotions.In considering the General Counsel's contentions it mustbe borne in mind that the Act "is designed to promoteindustrial peace by encouraging the making of voluntaryagreementsgoverning relations between unions andemployers.The Act does not compel any agreementwhatsoever between employees and employers. Nor doestheAct regulate the substantive terms governing wages,hours, and working conditions which are incorporated inan agreement. The theory of the Act is that the making ofvoluntary laboragreementsisencouraged by protectingemployees' rights to organize for collective bargaining andby imposing on labor and management the mutualobligation to bargain collectively."N. L. R. B. v. AmericanNational Insurance Co.,343 U.S. 395, 401-402.Itmust also be remembered that "good-faith bargainingdoes not require the making of concessions . . . . 45 but itdoes require that parties justify positions taken by reasoneddiscussions and at least make a good-faith effort to reach asolution of their differences."Alba-Waldensian, Inc., 167NLRB 695, 696, enfd. 404 F.2d 1370 (C.A. 4).The General Counsel argues, on brief, "that refusal toinclude arbitration in the contract while proposing toprohibit strike action is practically conclusive evidence ofbad faith bargaining." Arbitration of labor disputes is,indeed, favored by the law. In this regard, the SupremeCourt has referred to arbitration as being "the substitute forindustrial strife."46The Court has also stated that "theagreement to arbitrate grievance disputes is thequid pro quofor an agreement not to strike."47Caremust be exercised, however, to avoida per seapproach to the problem posed by respondent's bargainingposition. "[A In employer's insistenceupon [a no-strike ]clause [in a collective agreement] when coupled with arefusal to provide arbitration may, along with other factors,provide" a basis for concluding that it has not engaged ingood-faith bargaining.48 Here,however, there is an absenceof "other factors" which might support such a conclusion.As shown by the evidence there was agreement byrespondent and the Union in many important areas.49 As tothe matters upon which agreement was not reached therewas substantial discussion and recessions by respondentfrom positions originally taken.50 This being so, it cannotbe said that respondent's refusal to agree in advance to finaland binding arbitration in the case of every grievance notsettled to the Union's satisfaction was "conclusive eviden-ce" of bad-faith bargaining.National Spinning Company,Inc.,174 NLRB No. 63, enfd. 419 F.2d 391 (C.A. 4).respondent to pay doubletime for suchwork,the amountof call-in, andreporting, pay, the amountto be paid to injured employees, the furnishingof lunches to employees working overtime in certain cases and duringemergencies, the manner of establishing ratesfor newjobs,the wages to bepaid to employees upontheirtemporarytransfer, the mannerof computingseniority, the procedurewith respectto layoffsand recalls, the length oftheprobationary period,the grievance procedure,the furnishing ofbulletinboards forthe posting of union meeting notices; vacations up to 2weeks, and an offer byrespondent of longer vacations on a graduatedscale; andthe paymentof wages toemployeesnot scheduled to work onholidaysso In this regard,an important movementby respondent occurredspecificallyin the arbitration area,itself, and another,equally significant,dealt with checkoff LAWSON-UNITED FELDSPAR361Furthermore, respondent ultimately receded from theposition it originally tookof insistingon an unqualified no-strike provision while at thesame time refusingto agree toarbition.At the meeting held on July 2 it presented anamended counterproposal dealing with strikes and arbitra-tion. This provided that if the parties agreed "any grievancenot satisfactorily settled . . . shall be submitted toarbitration." The amended counterproposal further provid-ed that, if respondent refused to consent to the arbitrationof any such grievance, the Union could exercise its right tostrike after a 30-day cooling-off period. A similar, but morerestrictive, proposal by an employer was considered by theBoard inNational Spinningas being insufficient to show itsbad faith in bargaining.51Concerning checkoff, the Supreme Court, inH.K. PorterCo., Inc., etc. v. N. L. R. B.,397 U.S. 99, 102, held that all thelaw requires of an employer is that he bargain about it ingood faith.Alsomade plain inPorterand in earlierdecisionsof the Supreme Court52 is thatagreement uponsuch a provision, as with respect to other matters uponwhich bargaining is mandatory, cannot be compelled. Noris refusal to include a checkoff requirement in a contract aviolation of Section 8(a)(5) of the Act.McLane Company,Inc.,166 NLRB 1036, enfd. 405 F.2d 483 (C.A. 5).Where an employer rejects checkoff "for the purpose offrustrating agreement with the Union[it engages] in bad-faith bargaining."H.K.Porter Company, Inc., etc.,153NLRB 1370, 1372, enfd. 363 F. 2d 272 (C.A.D.C.); cert.denied 385 U.S. 851. This is not the situation here.Respondent's counterproposal made no provision forcheckoff However, respondent justified its position on thissubject in a manner which, in my opinion, meets therequirement that it do so by "reasoned discussions." Also, itseems to me, respondent made "a good-faith effort to reacha solution of [its] differences"53 with the Union on thispoint.As to the former, respondent explained that its experi-ence had shown that employees were interested only in thewages they were able to put in their pockets; that wherecheckoffwas authorized by employees they tended toforget about the authorization; and that the concern ofemployees was only with what their paychecks showedwithout taking into account the sum deducted pursuant totheir authorization.54 In this regard, too, this caseis similartoNational Spinning,where the employer's explanation forrefusing to agree to checkoff was that "it wanted employeesto take home their full pay without deductions of dues."This position was not so unreasonable as to move the Boardto find that it constituted bad-faith bargaining.Concerning the second factor set forth inAlba-Walden-sianas being indicative of good-faith bargaining, althoughrespondent never receded from its stand on checkoff, it didmake "a good-faith effort to reach a solution of [its]differences"with the Union. As bargaining in this areaprogressed, respondent offered to permit the Union to set51The proposal inNationalSpinning provided for a cooling-off periodof 60 days52 See,e g, N L R B v American National InsuranceCo, 343 U S 395,402, andN L R B v Jones & Laughlin Steel Corp,301 U S. I, 4553Alba-Waldensian, Inc167 NLRB 695, 69654That a person with expertise in the field of labor-managementrelationsmay not be in accord with the position thus advanced byup a table in the plant for the purpose of collecting dues.The Union, however, rejected this offer.Viewing respondent's bargaining on checkoff in the lightof all of the foregoing, I cannot find that its reason for notaccepting the Union's proposal was adopted "for thepurpose of frustrating agreement." This being the case, Iconclude that respondent has not been shown to havebargained in bad faith in this regard.TheGeneralCounsel'sargumentwith respect torespondent's position on wage policy and promotions asbeing indicative of its bad-faith bargaining is unclear.Concerning wage policy, the General Counsel states, onbrief, "in the area of wages, the Respondent never wentbeyond a position which would give it a free hand to adjustwages during the course of the contract. (G.C. 10, Article 4,Sec. 3)."General Counsel's Exhibit 10 is respondent's counterpro-posal, submitted at the meeting held on June 5. Article 4,Section3of respondent's counterproposal, and thesimilarlynumbered article and section of the Union'sproposal,55 deal with the procedure for establishing wagerates for new jobs. With the exception of a paragraph in theUnion's proposal providing for arbitration should there bedisagreement between respondent and the Union as to aparticular rate, the two proposals are identical. Uponreceiving respondent's counterproposal on the subject hereunder discussion the Union readily agreed to it and thatwas the end of the matter.56TheGeneralCounsel's argument that respondent'sposition on promotions illustrates its failure to bargain ingood faith is equally obscure. Respecting two provisions intheUnion's proposal which touch on the subject ofpromotions, Article 4, Section 4 and Article 5, Section 5,there was no disagreement. The former, dealing with wagesto be paid to an employee temporarily promoted to a jobforwhich there was a higher rate than that which heregularly received, was accepted by respondent during themeeting held on May 27. The latter, providing for theprocedure to be followed upon the return to the bargainingunit of employees who had been promoted to supervisorypositions, was agreed to in respondent's counterproposal.A third provision dealing with promotions appears in thatportion of the Union's proposal dealing with job posting.57Although there were differences as to this, the evidence, as Ihave found, does not clearly show whether these differenceswere resolved.Finally, theGeneral Counsel states in his brief that"Respondent's tactic was to create the appearance ofbargaining by discussing and reaching agreement onperipheral matters."Were this so, I would certainly agreethat respondent did not bargain in good faith. But it is not. Ihave pointed out in footnote 49 the many significant areasin which agreement was reached. In important areas whereagreement was not reached such as, for example, strikes,arbitration, and checkoff, there was much negotiation. Inrespondent is not relevant The relevant consideration is, asPorterteaches,that the position not be taken to frustrate agreement55GCExh956 1 note, parenthetically, that the matter of general wage scales wasnever reached during the bargaining.57G C Exh 9, art 5, sec 6 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDthisregard,therewere substantial counteroffers andconcessions proposed by respondent which were notaccepted by the Union.Accordingly,considering the record as a whole, Iconclude that the General Counsel has not sustained hisburden of proving by a preponderance of the evidence thatrespondent engaged in unfair labor practices within themeaning of Section 8(a)(5) of the Actby not bargaining ingood faith with the Union.I shall,therefore,recommendthe dismissal of paragraph 15 of the complaint insofar as italleges that respondent did not bargain in good faith withthe Union as well as the related portions of paragraphs 21and 23 of the complaint.1.Contentions and Concluding Findings ConcerningRespondent's AllegedViolationof Section 8(a)(5) ofthe Act by UnilaterallyChangingWorkingConditionsThe complaint alleges that respondent violated Section8(a)(5) not only by the manner of its bargaining with theUnion but also by unilaterally changing working condi-tions.Itsetsforth that these changes consisted ofeliminating shift swapping, instructing employees to remainon their jobs until relieved, requiring equipment operatorsto assist in repairing machines, discontinuing the posting ofvacant job notices, eliminatingjobs, and removing vendingmachines from the plant.Findings concerning these matters have already beenmade.However, in order to determine whether theyconstitute violations of Section 8(a)(5) of the Act, asalleged, certain questions remain to be answered. The firstiswhether the asserted changes in working conditions weresuch in fact? If they were, the subsequent questions arewhether respondent was required to bargain with the Unionbefore making them and, if so, whether this requirementwas fulfilled? In support of his contention that respondentviolated Section 8(a)(5) in the respect here under considera-tion the General Counsel urges that the first two questionsbe answered affirmatively and the last, negatively. Unlessthese questions are so answered, the General Counsel'scontention must be rejected.The law governing this phase of the case is quite clear. Anemployer required to recognize a union as the representa-tiveof his employees who institutes changes in theirworking conditions without first bargaining with the unionviolates Section 8(a)(5) of the Act.N.L.R.B. v. Katz et al.,369 U.S. 736, 743, 747.In November 1968 respondent notified its employees thatthere would be no further shift swapping without superviso-ry approval and that they would be required to remain attheirpostsuntilrelieved. Inasmuch as respondent'sobligation to bargain with the Union did not arise untilApril 3, 1969, on which date the Union was certified as thecollective-bargaining representative of respondent's em-ployees, it cannot be said that these changes in workingconditions, made months earlier, were violative of Section8(a)(5) of the Act because they were unilateral.The next two matters alleged as unilateral changes in58This finding is not inconsistent with my earlier conclusion thatrespondent was not shown to have engaged in bad-faith bargaining withthe Union As the Supreme Court statedin Katz(369 U S 736, 747), "theworking conditions consist of respondent's requirementthat equipment operatorsassist inrepairing machines anditsdiscontinuance of postingnoticesof vacant jobs.However, neither of these constituted changes in workingconditions. Concerning the former, respondent, as I havefound, has always required equipment operators who werecapable of doing so toassist inrepairing their machines.Respecting the latter, as I have also found, respondent'sposting of vacant job notices was a sometime thing. Itnever, therefore, acquired the status of a practice whichaffected conditions of employment. Accordingly, even ifrespondent after the Union's certification unilaterallydiscontinued the posting of notices announcing jobvacancies, a matter which the evidence does not bung intosharp focus, it did not engage in conduct for which it wasaccountable under the Act.Continuing the catalogingof respondent's allegedviolative unilateral changes, the next matter for considera-tion is respondent's elimination of two positions. While theUnion's strike against respondent was in progress respon-dent did away with two jobs which were never thereafterreestablished. It combined the work which has been doneby an employee known as a reagent man with that beingdone by another person and eliminated the functionpreviously performed by an employee called a crusheroperator helper. The only evidence bearing on the questionof respondent's conferring with the Union in this regard isthat given by Thomas Lawson, respondent's president, whotestified that he didn't remember whether it had been done.This, in my opinion, falls far short of thequantumof proofnecessary to show an unfair labor practice. Accordingly,the conclusion that the jobs in question were unilaterallyeliminated is not warranted.Finally, in this category, is the complaint's allegation thatvending machines were unilaterally removed from respon-dent'splant. I have found that these machines, whichdispensed soft dunks, were taken out of the plant onAugust 22, 1969, without prior consultation with the Union.The furnishing of refreshments to employees is a conditionof employment. Cf.McCall Corporation,172 NLRB No. 55.Accordingly, although there was, seemingly, a good reasonfor the removal of the machines, namely, the litter whichresulted from their use by employees, this did not justifytheir removal by respondent without first bargaining withthe Union.Weston and Brooker Company,154 NLRB 747,749, enfd. 373 F.2d 741 (C.A. 4). I find, therefore, thatrespondent's unilateral action in this regard was violative ofSection 8(a)(5) of the Act.58In sum, therefore, I conclude that respondent engaged inan unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act by unilaterally removing vendingmachines from its plant. I further conclude that respond-ent's conduct in eliminating shift swapping, instructingemployees to remain on their jobs until relieved, requiringequipment operators to assist in repairing machines,discontinuing the posting of vacant job notices, andeliminatingjobs did not constitute unfair labor practiceswithin the meaning of Section 8(a)(5) or (1). Accordingly, IBoard may holdunilateral action to be an unfairlabor practice inviolation of Section8(a)(5),withoutalso findingthe employer guilty ofover-all subjective bad faith " LAWSON-UNITED FELDSPARshall recommend the dismissal of subparagraphs(c), (d),(e), and(g) of paragraph 15 of the complaint as well as therelated portions of paragraphs 21 and 23 of the complaint.J.Facts Concerning Respondent's Alleged Violationsof Section 8(a)(3) of the Act byFailing to ReinstateCertain StrikersDuring the strike respondent replaced some of thestrikers and eliminated jobs previously held by two ofthem.59 Upon the strike's termination all employees whohad participated in the strike made an unconditional offerto return to work. However, those who had been replacedand the two employees whose jobs had been eliminatedwere not reinstated.60Some persons who were hired as replacements for strikersleftrespondent's employ after the strike.Althoughrespondent filled the jobs vacated by the replacements, itdid not reinstate, or offer to reinstate, any striker whosereplacement departed after the strike. No reason wasasserted for this by respondent, nor did respondent showthat between the end of the strike and the departure of theirreplacements the unreinstated striking employees hadobtained substantially equivalent employment elsewhere.K.Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(3) ofthe Act by Failing to Reinstate Certain StrikersTheGeneralCounsel urges, on two fronts, thatrespondent's failure to reinstate the strikers is violative ofSection 8(a)(3) of the Act. He asserts, first, that the strikewas an unfair labor practice strike and that, therefore, thestrikerswere entitled to immediate reinstatement onrequest. Having concluded that the strike was economic innature, this argument must be rejected.In reliance uponLaidlaw Corporation,171NLRB No.175, enfd. 414 F.2d 99 (C.A. 7), the General Counsel'ssecond, and alternative position, taken on the assumptionthat the strike might be deemed to have been economic, isthat the strikers should have been reinstated when theirreplacements left respondent's employ. Unlike the GeneralCounsel's first argument, his second has merit.Laidlawseems to be so well known that I will not furtherlengthen this already lengthy decision by an extensivediscussion of the principles there expressed. It will sufficemerely to state what the Board held and to demonstratethat that holding is applicable here. "We hold," said theBoard, "that economic strikers who unconditionally applyfor reinstatement at a time when their positions are filled bypermanent replacements: (1) remain employees; (2) areentitled to full reinstatement upon the departure ofreplacements unless they have in the meantime acquiredregular and substantially equivalent employment, or theemployer can sustain his burden of proof that the failure to59As alreadynoted the jobs in question were reagent man and crusheroperator helperThese had respectively, by D SHall and Virgil Murdock60 The replaced employees are ArthurGarland, Donnie Buchanan, PaulPittman,FrankBuchanan,Dennis Buchanan,and Leon BuchananMurdock,whose job as crusher operator helper had been eliminated duringthe strike,was given another job Hall, whose job as reagent man had alsobeen eliminated during the strike,has not beenemployed,or offeredemployment,inany capacityby respondent since the strike Before the363offer full reinstatement was for legitimate and substantialbusiness reasons."Respondent did not show that its "failure to offer fullreinstatement [to the strikers upon the departure of theirreplacements] was for legitimate and substantial businessreasons." Nor was there a showing by respondent that thestrikers who were not reinstated, or offered reinstatement,"upon the departure of replacements [after their uncondi-tional application to return to work] in the meantimeacquired regular and substantially equivalent employ-ment."Accordingly, as the Board did inLaidlaw,I conclude thatrespondent engaged in unfair labor practices within themeaning. of Section 8(a)(3) and (1) of the Act by notreinstating,oroffering to reinstate, employeeswhoparticipated in, and who had been replaced during, thestrikeupon the departure of their replacements fromrespondent's employ after their unconditional applicationsto return to work.IV.THE EFFECT OF RESPONDENT'S UNFAIRLABOR PRACTICES UPON COMMERCERespondent's unfair labor practices, as found above,occurring in connection with its operations described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYIhave found that respondent engaged in unfair laborpractices within the meaning of Section 8(a)(3), (5), and (1)of the Act. My Recommended Order, therefore, willcontain appropriate cease-and-desist provisions as well asdirections to respondent to take such affirmative action aswill effectuate the policies of the Act.In this regard, to remedy its violations of Section 8(a)(3)of the Act respondent will be ordered to offer replacedstrikers whose replacements are no longer in its employ fullreinstatement to their former jobs, or if those jobs no longerexist to substantially equivalent positions without prejudiceto any of their rights and privileges. Respondent will furtherbe ordered to make them whole for any loss of earningstheymay have suffered by not having been offeredreinstatement upon the departure of their replacements .61Any backpay found to be due shall be computed inaccordance with the formula set forth in F. W.WoolworthCompany,90 NLRB 289, and shall include interest in theamount and manner provided for inIsisPlumbing &Heating Co.,138 NLRB 716.To remedy its violation of Section 8(a)(5) of the Actrespondent will be ordered toinstall in itsplant two softdrink vending machines like those it unilaterally removedstrikeDennisBuchanan was a drymill operator and LeonBuchanan was aloaderAfter the strike they rejectedoffers ofemployment as baggers Abagger'swage rate islower than a drymill operator's andhigher than aloader's6iThe persons entitledtoreinstatement in accordance with theprovisions of myRecommendedOrder,as well as the datesupon whichtheir replacements left respondent's employ, may either be agreed upon ordeterminedin formal complianceproceedings 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDand place them in the locations occupied by those whichwere removed or in substantially similar locations.Because unfairlabor practices which result in deprivationof employment go "to the very heart of the Act"62 broadcease-and-desist provisions will be included in my Recom-mended Order.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(5) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Homer Silvers, Clyde Robertson, James Thomas, andQuentin Buchanan are not supervisors within the meaningof the Act.4.All production and maintenance employees, includ-ingworking foremen employed at respondent's SprucePine, North Caroline, feldspar mine and plant, excludingalloffice employees, guards, professional employees andsupervisors as defined in the Act, constitute a unitappropriate for purposes of collectiye bargaining.5.At all times since April 3, 1969, the Union has beenthe exclusive collective-bargaining representative of theemployees in the aforesaid unit.6.Keeping soft drink vending machines in respondent'splant for the use of its employees constitutes a condition ofemployment of the employees in the unit described inConclusion of Law 4, above.7.The strike against respondent in which its employeesparticipated and which terminated on July 26, 1969, waseconomic in nature.8.By failing to reinstate employees who participated in,and who had been replaced during, the aforesaid strikeupon the departure of their replacements from respondent'semploy after their unconditional applications to return towork, respondent has discriminated in regard to their hire,tenure of employment, and terms and conditions ofemployment, thereby discouraging membership in theUnion, and has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.9.By causing the removal of two vending machinesfrom its plant without bargaining thereon with the Union,respondent has engaged, and is engaging, in an unfair laborpractice within the meaning of Section 8(a)(5) and (1) of theAct.10.Respondent did not engage in any independentunfair labor practices within the meaning of Section 8(a)(1)of the Act.11.Except as set forth in Conclusion of Law 8, above,respondent engaged in no unfair labor practices within themeaning of Section 8(a)(3) of the Act.12.Except as set forth in Conclusion of Law 9, above,62N L R B v Entwistle ManufacturingCompany,120 F 2d 532, 536(CA 4)63 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, therespondent engaged in no unfair labor practices within themeaning of Section 8(a)(5) of the Act.13.The unfair labor practices engaged inby respondentas set forth in Conclusions of Law 8 and 9,above,affectcommerce within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case,and pursuant toSection 10(c)of the Act,Ihereby recommend that theBoard issue the following:ORDER63Lawson-United Feldspar & Mineral Co., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Textile Workersof America, or any other labor organization, by discnnu-nating in any manner against employees in regard to hire ortenure of employment or any term or condition ofemployment.(b)Unilaterally changing any condition of employmentor in any similar or related manner refusing to bargain withUnited TextileWorkers of America, or any other labororganization designated, or selected by its employees, as theexclusive collective-bargaining representative of its employ-ees in any appropriate unit.(c)In any manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the National LaborRelations Act, as amended, or to refrain from any or allsuch activities.2.Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a) Offer to employees.(i)who participated in the strike which terminated onJuly 26, 1969, and(ii)who were replaced during the strike, and(iii)whose replacements departed from its employafterJuly 26, 1969, the date the employees whoparticipated in the strike made unconditional applica-tions to return to work,immediate and full reinstatement to their formerjobs, or, ifthose jobs no longer exist, to substantially equivalentpositionswithout prejudice to any of their rights andprivileges, and make them whole in the manner set forth inthe section of this Decision entitled "The Remedy" for anyloss of earnings they may have suffered by reason of thediscrimination practiced against them.(b)Notify any of the aforesaid employees who may beserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Militaryfindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes LAWSON-UNITED FELDSPARTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Install in its plant two soft dunk vending machineslike those which were removed on about August 22, 1969,and place them in locations occupied by those which wereremoved, or in substantially similar locations.(e)Post at its premises copies of the attached noticemarked "Appendix."64 Copies of said notice, on formsprovided by the Regional Director for Region 11 of theNational Labor Relations Board, after being duly signed byrespondent's authorized representatives, shall be posted by64 In the eventthat theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN365respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by respondent to insure that said notices are notaltered,defaced,or covered by any other material.(f)Notify said Regional Director,in writing,within 20daysfrom the receipt of this Decision,what steps have beentaken to comply herewith 65IT IS FURTHER ORDERED that the following paragraphs ofthe complaint be, and they hereby are, dismissed:6, insofaras it alleges that Homer Silvers,ClydeRobertson, JamesThomas, and Quentin Buchanan are supervisors; 7, all itssubdivisions,and the relating portions of 21; 9, and therelating portions of 21 and 22;15,all its subdivisions,except subdivision(b), and the relating portions of 21 and23; and 17.ORDER OF THE NATIONAL LABOR RELATIONS BOARD"65 In the event that this recommendedOrderis adoptedby the Board,this provision shall be modified to read"Notify saidRegionalDirector, inwasting,within 10 days fromthe date of thisOrder,what stepsrespondenthas takento complyherewith."